SHIVERS, Judge.
McLarthy was injured in an accident on April 20, 1975. The employer/carrier accepted the claim and ultimately began payment of benefits based on a sixteen percent permanent partial disability. Payment was made at the rate of $73.73 per week. Appellant subsequently filed a claim for greater benefits. On January 21,1981, the deputy commissioner rendered an order finding McLarthy sustained a sixteen percent permanent partial disability but determined that benefit payments should have been made at the rate of $75.18 per week. The increase in the benefit calculation was due to an insurance premium contribution made by the employer. Section 440.34, Florida Statutes (1973), requires the award of an attorney’s fee where the claimant employs an attorney in the successful prosecution of a claim. Although increase in benefits was small, the record shows the increase was due to the efforts of the claimant’s attorney.
Accordingly, we AFFIRM the order except to the extent it denies the claim for attorney’s fees. We REVERSE and REMAND exclusively for a determination of an appropriate fee.
ERVIN and WENTWORTH, JJ., concur.